Title: To John Adams from William Simmons, 21 October 1799
From: Simmons, William
To: Adams, John




Sir
Department of War Accountants’ Office October 21st. 1799

By a letter received from The Secretary of War to me dated the 14 Instt. he observes that “The President of the United States referred to me a complaint made to him by a Citizen, that the usual reward of Ten dollars had been refused to him, for apprehending & delivering up to a military Officer, a Deserter from Captn. Miller’s Company of Infantry. This claim appears to have been grounded upon a Certificate from Callender Irvine, Captain in the 2nd. Regiment of Artillerists & Engrs., that the Deserter had been delivered to him at the Barracks, Carlisle Pennsylvania, on the 28 November 1798, by a Mr. Hugh McAllister, and also a certificate from Francis Gibson Lieutenant 2d Regt. of Artills. & Engrs. that the same Deserter was tried at Reading, and found guilty of Desertion. There are endorsements upon these Certificates, one by yourself, dated the 15th August last, purporting that they were presented to you by Hugh McAllister for the allowance, and that you informed him, it could not be allowed. Another by the Pay master General of the same date, purporting that if the Accountant could not allow this claim he was not at liberty to settle it. The President’s orders to me are, that I shall enquire and satisfy myself that justice is done in this case.”—To which I replied on the 16th Instant—
“As respects the complaint made by a Citizen to the President of The United States, that the usual reward had been refused him, for apprehending a Deserter of Captn. Miller’s Company, I have to observe that no evidence appeared by the Muster Rolls that the person apprehended was a deserter, neither did it appear that he had been advertised as such, or any reward offered for his apprehension—The claim was on these grounds rejected, such proof being thought necessary previous to the premium being allowed.”—
As the representation in question was made to you by a Citizen I shall with your permission, State that Hugh McAllister, the person presenting the claim, was a notary Public, at Carlisle, and was one of a number of persons indited for practiseing frauds on the United States, in presenting false Powers of Attorney & thereon receiving from the Departments of the Treasury & War, soldiers settlements—that it appeared that as Notary Public, he had granted his signature and Official Seal to papers evidently with intent to defraud the United States—that on the Trial of the said Hugh McAllister, the only evidences, that could be produced were some of the party concerned, and were deemed insufficient to convict upon—There is however with me no doubt but that he was concerned in these practices—and this, with the reasons I have stated to The Secretary of War led me to reject the claim presented by Hugh McAllister, & they were deemed sufficient by the Comptroller of the Treasury to whom an appeal is directed in cases where Claimants are disatisfied with my decision.—I have taken the liberty to state those particulars that the President of the United States might be in possession of the reasons which induced me to reject the claim in question, and I flatter myself they will be deemed sufficient—
I have the honor to be / Sir, very respectfully / Your most Obedt. Servt.


Wm: SimmonsAcct. Dept. War